DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “first pressure means” and “second pressure means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not indicate structural elements that serves as the first pressure means and the second pressure means.  As such, the Examiner is unable to determine which structural elements equate to the claimed pressure means, thus the claims do not comply with 35 U.S.C. 112(b). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel et al., (US 2009/0148858).
For claim 20, Patel et al., teach a sample processing system comprising a microfluidic device having a pump assembly (pressure means, paragraph 0240, figure 8), a microchannel fluidically connected to an inlet and an outlet (paragraph 0340) wherein when the microchannel comprises a bubble, pressurizing an inlet increases pressure through the microfluidic system, which increases the gas carrying capacity of the fluid and accelerates the rate at which bubbles dissolve into the fluid (paragraph 0342).  With respect to the claimed first and second applied pressure, the Examiner notes that in order for culture media to flow from an inlet to an outlet, there must be a pressure gradient between the inlet and the outlet, and that any pressure at the inlet or the outlet (including ambient pressure) is applied to the respective inlet or outlet.  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) wherein the first and second pressure means are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., (US 2009/0148858) in view of Domansky et al., (US 2005/0260745).
Regarding claims 21 and 22, Patel et al., do not teach microchannels having first and second reservoirs.
Domansky et al., teach a perfused three-dimensional cell/tissue model comprising a bioreactor (microfluidic device) having microchannels (paragraph 0039) wherein each microchannel comprises a reservoir at both ends (paragraph 0036, figure 3 #’s4, 6). The Examiner notes that Domansky et al., teach fluid flow to and from each reservoir through the microchannels (paragraph 0039), thus the pressure would necessarily be different between the reservoirs. Domansky et al., teach that it is advantageous to provide each microchannel with a reservoir as a means of recirculating cell culture medium through the microchannel (paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Patel et al., to provide microchannels having reservoirs at both ends in order to recirculate cell culture medium through the microchannel as taught by Domansky et al.
Regarding claims 23 and 24, Domansky et al., teach the microchannels in a perfusion manifold (paragraphs 0013, 0025, 0026) wherein the manifold is in fluid communication with a microfluidic chip (figures 3 and 4).
Regarding claims 25-27, Patel et al., teach a sample processing system comprising a microfluidic device having a pump assembly (pressure means, paragraph 0240, figure 8), a microchannel fluidically connected to an inlet and an outlet (paragraph 0340) wherein when the microchannel comprises a bubble, pressurizing an inlet increases pressure through the microfluidic system, which increases the gas carrying capacity of the fluid and accelerates the rate at which bubbles dissolve into the fluid (paragraph 0342).  With respect to the claimed first and second applied pressure, the Examiner notes that in order for culture media to flow from an inlet to an outlet, there must be a pressure gradient between the inlet and the outlet, and that any pressure at the inlet or the outlet (including ambient pressure) is applied to the respective inlet or outlet.  The Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) wherein the first and second pressure means are unclear.  Patel et al., do not teach a microchannel having viable cells and microchannels in fluidic communication with first and second reservoirs.
Domansky et al., teach a perfused three-dimensional cell/tissue model comprising a bioreactor (microfluidic device) having microchannels (paragraph 0039) wherein each microchannel comprises a reservoir at both ends (paragraph 0036, figure 3 #’s4, 6).  Domansky et al., also teach the microchannel comprising viable cells (paragraphs 0057, 0059). The Examiner notes that Domansky et al., teach fluid flow to and from each reservoir through the microchannels (paragraph 0039), thus the pressure would necessarily be different between the reservoirs. Domansky et al., teach that it is advantageous to provide each microchannel with a reservoir as a means of recirculating cell culture medium through the microchannel (paragraph 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Patel et al., to provide microchannels having reservoirs at both ends in order to recirculate cell culture medium through the microchannel as taught by Domansky et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798